                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 SHERI TROZZI,                           )        Case No. 1:20-cv-00684
                                         )
       Plaintiff,                        )        Judge J. Philip Calabrese
                                         )
 v.                                      )        Magistrate Judge David A. Ruiz
                                         )
 LAKE COUNTY, et al.,                    )
                                         )
       Defendants.                       )
                                         )

                              OPINION AND ORDER

      This case arises out of Plaintiff Sheri Trozzi’s arrest pursuant to a traffic stop

in Mentor, Ohio and subsequent detention in the Lake County Adult Detention

Center. Plaintiff claims that, despite her repeated requests, jail personnel refused to

give her prescription medication. After she complained of severe abdominal pain, a

doctor at the jail transferred Ms. Trozzi to a hospital, where she underwent surgery

to repair a liver abscess and a perforated gastric ulcer.

      Plaintiff brought suit under 42 U.S.C. § 1983 against certain jail employees for

allegedly violating her rights under the Eighth and Fourteenth Amendments (Count

I). She also asserts a Monell claim against Lake County and former Lake County

Sheriff Daniel Dunlap (Count II). Defendants move for summary judgment. For the

reasons that follow, the Court GRANTS the motion.

                             STATEMENT OF FACTS

      In 2014, Plaintiff Sheri Trozzi underwent gastric bypass surgery. (ECF No. 18,

PageID #96.) Within a year of the surgery, Ms. Trozzi’s doctors prescribed a diet high
in vitamins and minerals and low in refined sugar. (Id., PageID #99–100.) Her

doctors also prescribed Protonix to prevent ulcers. (Id.) Ms. Trozzi testified that she

took Protonix daily, as prescribed, since 2015. (Id., PageID #102.) Ms. Trozzi also

testified that she is prone to ulcers and received treatment for them in the years since

her surgery. (Id.)

         Construing the record in Plaintiff’s favor on this motion for summary

judgment, the record demonstrates the following facts relevant to the claims at issue.

         A.    Ms. Trozzi’s Arrest on March 29, 2018

         According to a Mentor Police Department report, the police stopped Ms. Trozzi

in her car on the evening of March 29, 2018 for suspected shoplifting from Walmart.

(ECF No. 24-1, PageID #643.) During a search of her vehicle, police found items

allegedly stolen from Walmart and arrested Ms. Trozzi. (Id.) They transported her

to the Lake County jail and impounded her vehicle. (Id., PageID #644.) Ms. Trozzi

informed the arresting officers that she needed to take a bottle of Protonix with her

and that the medication was located in the car’s center console. (ECF No. 18, PageID

#106.)

         Although Ms. Trozzi claims the officers ignored her request to bring her

prescription, the police report states that the officers found a prescription bottle in

the center console. (Id.) However, that medicine was not Ms. Trozzi’s, and it was not

Protonix. (Id.) The bottle in the center console contained fourteen pills of Buspirone

prescribed to someone other than Ms. Trozzi.        (Id.)   When the arresting officer

questioned Ms. Trozzi about the pills, she said a friend left them there. (Id.)



                                           2
      B.     Ms. Trozzi’s Booking at the Jail

      During her booking into the Lake County jail, Ms. Trozzi underwent an initial

medical screening. (ECF No. 18, PageID #258–60.) The screening form reflects that

Ms. Trozzi answered “no” when asked whether she was presently taking any

medication for ulcers, whether she was on a special diet prescribed by a physician,

whether she had any health problems, and whether she had any medical problems of

which the jail staff should be aware. (Id.; see also id., PageID #265.)

      Ms. Trozzi does not recall being asked these questions; however, the answers

are “not accurate, because I would have told them about my history of gastric bypass.

Again, with my medical prescription needs, Protonix, and I would have told them the

severity of that. And I also would have told them of my dietary restrictions.” (Id.,

PageID #133.) Ms. Trozzi acknowledges that she signed the intake form but testified

it was not given to her to review before she did. (Id., PageID #135.)        Further,

Ms. Trozzi testified that “I told at least two booking officers that I needed my

medication and at least one officer my dietary needs.” (Id., PageID #145.)

      C.     Inmate Request Forms

      While detained at the jail, Ms. Trozzi also filled out four forms requesting

various types of medical assistance. On April 5, 2018, a week after her arrest,

Ms. Trozzi requested two medications for her mental health because it appeared she

would be in the jail for a while. (Id., PageID #270.) Her written request states, “I

have been here for one week now. I was waiting to see what was going to happen at

court, but I am going to be staying here for 180 days.” (Id.) Then, she needed help to



                                           3
fill prescriptions for “Trozadone and Buspar” for her mental health. (Id., PageID

#270.) Four days later, the form reflects that she was “seen by mental health.” (Id.)

      Also on April 5, 2018, Ms. Trozzi filled out a second request form. (Id., PageID

#271.) In this request, Ms. Trozzi advised that she previously had gastric bypass

surgery and “cannot eat normal meals and must have 6 small meals a day to stay

somewhat healthy.” (Id.) She also identified her surgeon and requested specific

foods. (Id.)

      When a health care professional met with Ms. Trozzi on April 9, 2018 to

address her medical needs, she advised of her “surgery for weight loss.” (Id., PageID

#274.) The record of the visit notes that Ms. Trozzi takes Trazodone and Buspar.

(Id.) However, it makes no mention of Protonix. (Id.) Ms. Trozzi testified that she

has no recollection of this or any other meeting with anyone at the jail regarding her

medical requests. (Id., PageID #169.)

      On April 10, 2018, Ms. Trozzi completed two more inmate request forms, one

addressed to “Medical” and the other to “Captain.” (Id., PageID #279 & #280.) The

former provided information about her surgery, which she wrote occurred in 2014,

and advised that other institutions were able to meet her dietary requests. (Id.,

PageID #279.) Ms. Trozzi underscored that, “because of my surgery, I need to be put

back on my stomach medicine, Protonix 40 mg. It prevents ulcers + I am already

beginning to develop one.” (Id.) In the latter form, Ms. Trozzi states that she made

multiple medical requests “pertaining to my dietary needs with no action taken. I

had gastric bypass surgery + am ordered to eat 6 meals a day.” (Id., PageID #280.)



                                          4
Further, she requested Protonix to prevent bleedings ulcers, which “I am already

developing without this medication.” (Id.) That form includes a note from jail staff

indicating that Ms. Trozzi was scheduled to see the jail doctor during his next visit

on April 13, 2018. (Id.)

      At her deposition, Ms. Trozzi testified that she told multiple officers “within

the first three days” of booking that she needed Protonix.        (Id., PageID #154.)

Further, she made these requests both verbally and in writing to “dozens of officers.”

(Id., PageID #155.) Ms. Trozzi also confirmed in her testimony that the form on April

5, 2018 was the first request she made in writing to the jail staff for any medication.

(Id., PageID #150–51.)

      D.     The April 12, 2018 Incident

      At approximately 2:20 am on April 12, 2018, Ms. Trozzi began experiencing

extreme abdominal pain and pressed the emergency button for help. (Id., PageID

#185.) Defendant Stakich, a corrections officer at the Lake County Detention Center,

responded immediately to Ms. Trozzi’s cell. (Id., PageID #186–87.) Mr. Stakich called

his supervisor, Defendant Sgt. Capron. (ECF No. 21, PageID #565.) The officers took

Ms. Trozzi’s blood pressure and temperature and obtained a wheelchair to move her

to a holding cell where she was observed every 30 minutes. (Id., PageID #187; ECF

No. 20, PageID #464.) Ms. Trozzi testified that she was covered in urine, feces, and

bloody vomit from the time the officers responded to her cell until Nurse Snow visited

her early that morning. (ECF No. 18, PageID #191–92.)




                                          5
         Sgt. Capron then called Diane Snow, a registered nurse and the medical

coordinator at the jail. (ECF No. 20, PageID #477; ECF No. 19, PageID #307.) He

reported his observations and Ms. Trozzi’s vital signs to Ms. Snow. (ECF No. 20,

PageID #439.) Ms. Snow did not find that Ms. Trozzi’s vital signs indicated an

emergency, so she advised Sgt. Capron to give Ms. Trozzi an antacid tablet and to

continue to observe her every 30 minutes until the morning sick call. (Id., PageID

#440.)

         Ms. Trozzi testified that she saw Ms. Snow at 8:30 am on April 12, 2018. (ECF

No. 18, PageID #192–93.) According to her testimony, Ms. Snow initially told her

that she (Ms. Snow) was not ready to see Ms. Trozzi, cursed at her, and told her that

she would see her at the end of her shift. (Id.) Ms. Trozzi testified that Ms. Snow

“did nothing” to help her, but merely stopped by her cell about six hours later to tell

her that she was going to see the doctor in two days. (Id.)

         On April 13, 2018 at 7:20 pm, the jail doctor sent Ms. Trozzi to the emergency

room by ambulance. (Id., PageID #203–04.) Ms. Trozzi had surgery for a liver abscess

and perforated ulcer at Geauga Medical Center and was transferred to University

Hospitals in Cleveland for recovery. (Id., PageID #207.)

                             STATEMENT OF THE CASE

         Based on these facts, Plaintiff brings a claim under Section 1983 against Diane

Snow, Ryan Stakich, and Scott Capron (Count I). (ECF No. 1, ¶¶ 37–44, PageID #8.)

Specifically, Plaintiff claims these Defendants were “deliberately indifferent” to her

serious medical needs which, Plaintiff claims, amounts to “cruel and unusual

punishment” in violation of the Eighth and Fourteenth Amendments. (Id.)
                                            6
      In Count II, Plaintiff asserts a claim under Monell v. New York City

Department of Social Services, 426 U.S. 658 (1978), against Lake County and Daniel

Dunlap, the former Lake County Sheriff, arguing that Defendants’ unconstitutional

actions resulted from a policy or custom implemented with deliberate indifference to

Plaintiff’s rights. (Id., ¶¶ 45–54, PageID #9–10.)

                                      ANALYSIS

      Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). On a motion for summary judgment, the Court must view evidence in

the light most favorable to the non-moving party. Kirilenko-Ison v. Board of Educ. of

Danville Indep. Schs., 974 F.3d 652, 660 (6th Cir. 2020) (citing Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

      On a motion for summary judgment, the moving party has the initial burden

of establishing that there are no genuine issues of material fact as to an essential

element of the claim or defense at issue. Street v. J.C. Bradford & Co., 886 F.2d 1472,

1479–80 & n.12 (6th Cir. 1989); Chappell v. City of Cleveland, 584 F. Supp. 2d 974,

988 (N.D. Ohio 2008). After discovery, summary judgment is appropriate if the

non-moving party fails to establish “an element essential to that party’s case and

upon which that party will bear the burden of proof at trial.”           Tokmenko v.

MetroHealth Sys., 488 F. Supp. 3d 571, 576 (N.D. Ohio 2020) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)).



                                          7
      To determine whether a genuine dispute about material facts exists, it is not

the Court’s duty to search the record; instead, the parties must bring those facts to

the Court’s attention. See Betkerur v. Aultman Hosp. Ass’n, 78 F.3d 1079, 1087 (6th

Cir. 1996). “The party seeking summary judgment has the initial burden of informing

the court of the basis for its motion” and identifying the portions of the record “which

it believes demonstrate the absence of a genuine issue of material fact.” Tokmenko,

488 F. Supp. 3d at 576 (citing Celotex Corp., 477 U.S. at 322). Then, the nonmoving

party must “set forth specific facts showing there is a genuine issue for trial.” Id.

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). “When the moving

party has carried its burden under Rule 56(c), its opponent must do more than simply

show there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co., 475 U.S. at 586.

      If a genuine dispute exists, meaning “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party,” summary judgment is not

appropriate. Tokmenko, 488 F. Supp. 3d at 576 (citing Anderson, 477 U.S. at 250).

However, if “the evidence is merely colorable or is not significantly probative,”

summary judgment for the movant is proper. Id. The “mere existence of some factual

dispute between the parties will not defeat an otherwise properly supported motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Anderson,

477 U.S. at 247–48).

      Against the backdrop of this familiar standard, the Court analyzes Defendants’

motion for summary judgment.



                                           8
I.    Deliberate Indifference to Serious Medical Needs (Count I)

      The Eighth Amendment protects against cruel and unusual punishment. U.S.

Const. amend. VIII. Plaintiff, a pretrial detainee, brings a claim under 42 U.S.C.

§ 1983. “The Eighth Amendment’s prohibition on cruel and unusual punishment

generally provides the basis to assert a § 1983 claim of deliberate indifference to

serious medical needs, but where that claim is asserted on behalf of a pre-trial

detainee, the Due Process Clause of the Fourteenth Amendment is the proper

starting point.” Phillips v. Roane County, 534 F.3d 531, 539 (6th Cir. 2008); Estelle

v. Gamble, 429 U.S. 97, 104–05 (1976).

      To succeed on such a claim, a plaintiff must meet an objective as well as

subjective test. “For the objective component, the detainee must demonstrate the

existence of a sufficiently serious medical need.” Spears v. Ruth, 589 F.3d 249, 254

(6th Cir. 2009) (quoting Estate of Carter v. City of Detroit, 408 F.3d 305, 311 (6th Cir.

2005)). A serious medical need is “one ‘that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.’” Jones, 625 F.3d 835, 941 (6th Cir.

2010) (quoting Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008)). Defendants

concede that Plaintiff meets the objective component of her claim; they do not dispute

that Ms. Trozzi had a serious medical condition. (ECF No. 25-1, PageID #671–72.)

      “For the subjective component, the detainee must demonstrate that the

defendant possessed a sufficiently culpable state of mind in denying medical care.”

Id. (quoting Estate of Carter, 408 F.3d at 311). A defendant has a sufficiently culpable



                                           9
state of mind if he “knows of and disregards an excessive risk to inmate health or

safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Therefore, the Court analyzes

the record on summary judgment to determine whether Defendants had knowledge

of Ms. Trozzi’s serious medical condition and disregarded it. Crediting Ms. Trozzi’s

testimony that she advised jail staff of her condition, need for prescription Protonix,

and potential for ulcers, the Court assumes a jury could find Defendants knew of

Ms. Trozzi’s serious medical condition and focuses its analysis on whether they

disregarded it.

      I.A.   Defendant Stakich

      The record shows that in the early morning hours of April 12, 2018, Defendant

Stakich quickly responded to Plaintiff’s cell when she hit the emergency call button.

(ECF No. 18, PageID #169; ECF No. 21, PageID #554.) Upon arriving at Plaintiff’s

cell, Defendant Stakich noted that Plaintiff was “sitting on the edge of her bunk,

doubled-over in pain.” (ECF No. 23, PageID #616.)

      On observing Ms. Trozzi’s condition, Defendant Stakich immediately radioed

his supervisor, Defendant Sgt. Capron, to alert him to Plaintiff’s need for medical

attention.   (Id.)   When Sgt Capron arrived approximately five minutes later,

Defendant Stakich obtained a wheelchair for Ms. Trozzi so Sgt. Capron could wheel

her to the female holding area for further evaluation and treatment. (ECF No. 21,

PageID #566.) This single incident appears to be the only interaction Defendant

Stakich had with Plaintiff, and Plaintiff testified that she did not recall any prior

interactions with Defendant Stakich. (ECF No. 18, PageID #179.) Nor does the



                                          10
complaint make other allegations against him (see ECF No. 1, ¶ 25, PageID #5),

though Plaintiff could not rely on those allegations alone on summary judgment.

      On these facts, the Court finds that no rational juror could return a verdict in

favor of Plaintiff on her claim against Defendant Stakich because the evidence

demonstrates that he acted appropriately in this situation.       Plaintiff maintains

Defendant Stakich should have called 911. (ECF No. 27, PageID #701–02.) Though

he did not call 911, calling his supervisor does not show a disregard for Ms. Trozzi’s

medical condition.   Contrary to Plaintiff’s claim, Defendant Stakich did not do

“absolutely nothing.” (ECF No. 27, PageID #701.) His actions fall far below the high

standard for establishing deliberate indifference. Therefore, Defendant Stakich is

entitled to summary judgment.

      I.B.   Defendant Sgt. Capron

      Defendant Sgt. Capron responded to Plaintiff’s cell within five minutes after

being called by Defendant Stakich. (ECF No. 21, PageID #554.) With Defendant

Stakich’s assistance, Sgt. Capron placed Plaintiff in a wheelchair and transported her

to the female holding area where he took her vital signs. (ECF No. 23, PageID #616;

ECF No. 20, PageID #435.)

      Sgt. Capron then contacted Ms. Snow by phone, who advised him to place

Ms. Trozzi on a 30-minute observation schedule.        (ECF No. 20, PageID #466.)

Sgt. Capron relayed his observations of Ms. Trozzi’s condition to Ms. Snow, who

instructed him to give Ms. Trozzi antacid tablets for her abdominal pain. (ECF

No. 21, PageID #439–40.)



                                         11
      The record reflects that the above facts contain the totality of the only

interaction between Plaintiff and Sgt. Capron. That is, Plaintiff can point to no

evidence that she interacted with Sgt. Capron at any point prior to April 12, 2018.

(ECF No. 18, PageID #179; ECF No. 20, PageID #469.)

      On this record, Plaintiff can point to no genuine dispute of material fact from

which a rational juror could find that Sgt. Capron acted with deliberate indifference

to Ms. Trozzi’s medical condition. As a corrections officer, Sgt. Capron called the jail’s

nurse and reasonably relied on the advice of medical personnel pursuant to the jail’s

policy for handling inmate medical issues. (ECF No. 23, PageID #621.) “[When] an

officer responds to a substantial risk of serious harm by asking for and following the

advice of a professional [that] the officer believes to be capable of assessing and

addressing that risk, then the officer commits no act of deliberate indifference in

adhering to that advice.” McGaw v. Sevier County, 715 F. App’x 495, 498–99 (6th Cir.

2017). Therefore, Sgt. Capron is also entitled to summary judgment on Count I.

      I.C.   Defendant Snow

      With respect to Defendant Snow, Plaintiff relies on two cases from the Sixth

Circuit to support her argument that a jury could find that Ms. Snow was deliberately

indifferent to Ms. Trozzi’s serious medical condition. Both are readily distinguishable

from the facts here.

      First, Plaintiff cites Westlake v. Lucas, 537 F.2d 857, 861 (6th Cir. 1976).

There, the Sixth Circuit held the district court improperly dismissed an inmate’s

Section 1983 claim against prison officials because the inmate adequately stated a



                                           12
cause of action for deprivation of needed medical care. The Sixth Circuit did not reach

the merits of the plaintiff’s claims.   Obviously, dismissal presents a materially

different procedural posture than summary judgment.

      Second, Plaintiff cites Dominguez v. Correctional Medical Services, 555 F.3d

543 (6th Cir. 2009), in arguing that Ms. Snow acted with deliberate indifference by

waiting five or six hours to see Ms. Trozzi after learning of her condition. In that

case, an inmate informed a prison guard that he did not feel well after exercising on

a hot day. Based on the guard’s observation that plaintiff’s condition was “wobbly,”

he called the prison nurse and told her that he believed the inmate was suffering from

heat exhaustion. The nurse provided no instructions to the guard on how to care for

the inmate and said she would check on him during her rounds several hours later.

The inmate’s condition worsened; he began vomiting, experiencing numbness in his

limbs, and had difficulty breathing. Then, the nurse checked the inmate, examined

him, and ordered him back to his cell to rest, drink water, and take aspirin. Several

hours later, a guard found the inmate unconscious in his cell, which prompted the

nurse to call a doctor, who instructed her to monitor the inmate. Against this medical

advice, the nurse left the inmate in the care of guards until EMS arrived and assumed

his care. Based on these facts, the Sixth Circuit affirmed the denial of summary

judgment for the nurse. Id. at 553.

      In contrast, the record here shows that Ms. Snow was at home when

Sgt. Capron called her about Ms. Trozzi’s condition, so she was unable to observe

Plaintiff personally. (ECF No. 19, PageID #325.) By the time of the incident, and no



                                          13
later than April 11, 2018 (based on the notation on the request form), Ms. Snow knew

Ms. Trozzi had requested Protonix. (ECF No. 23, PageID #615.) Less than 24 hours

later, Ms. Trozzi hit the emergency button in her cell to alert jail officials of her severe

pain. (ECF No. 18, PageID #185.) Knowing of Ms. Trozzi’s request for Protonix and

complaint about having an ulcer, Ms. Snow determined that an over-the-counter

antacid was adequate treatment based on Plaintiff’s stable vital signs. (ECF No. 19,

PageID #322–23.) She gave explicit instructions to Sgt. Capron to provide Ms. Trozzi

with antacids, place her in a separate area of the jail reserved for medical issues, and

monitor her every 30 minutes. (Id., PageID #322.) Unlike in Dominguez, Ms. Snow

provided instructions to the guard for Ms. Trozzi’s care and had no second-hand

information from the guards to suggest Ms. Trozzi might be experiencing a more

serious medical issue.

       In the morning when she arrived at the jail, Ms. Trozzi’s vital signs were

stable, so Ms. Snow decided not to call an ambulance. (Id., PageID #396.) Plaintiff

argues Ms. Snow should have called an ambulance when she examined Ms. Trozzi on

the morning of April 12, 2018. (ECF No. 27, PageID #697.) Perhaps so. However,

even assuming, with the benefit of hindsight, that Ms. Snow should have called an

ambulance, her decision not to do so may have been negligent, at most, but it does

not amount to deliberate indifference. “[A]n official’s failure to alleviate a significant

risk that he should have perceived but did not, while no cause for commendation,

cannot under our cases be condemned as the infliction of punishment.” Farmer, 511




                                            14
U.S. at 838. Therefore, Ms. Snow is entitled to judgment as a matter of law on

Count I.

                                    *      *      *

      Defendants are entitled to summary judgment because Plaintiff cannot meet

the standard for deliberate indifference; therefore, no constitutional violation

occurred. Accordingly, the Court has no occasion to consider whether Defendants

enjoy qualified immunity.

II.   Monell Claim – Count II

      In Count II, Plaintiff brings a Monell claim against Defendants Lake County

and its former sheriff, Daniel Dunlap. Plaintiff claims the policy at the Lake County

Detention Center “allow[s] inmates to be housed without their prescription

medication” and that this policy violates Plaintiff’s constitutional rights. (ECF No. 1,

¶ 49, PageID #9.)      But the record does not support a determination that a

constitutional violation occurred. Accordingly, Defendants Lake County and Dunlap

cannot be held liable under Monell. See Robertson v. Lucas, 753 F.3d 606, 622 (6th

Cir. 2014), and they are entitled to summary judgment.

                                   CONCLUSION

      For the foregoing reasons, there are no genuine disputes of material fact, and

Defendants are entitled to a summary judgment in their favor. Therefore, the Court

GRANTS Defendants’ motion for summary judgment. (ECF No. 25.)

      SO ORDERED.




                                          15
Dated: July 6, 2021




                      J. Philip Calabrese
                      United States District Judge
                      Northern District of Ohio




                       16
